Citation Nr: 1736508	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-52 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement for service connection for residuals of asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for asbestosis.  

The Veteran appeared for videoconference hearing before the undersigned Veteran Law Judge in June 2017.  Transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.  

For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

In this case, the Veteran contends that he has breathing problems.  See hearing transcript at 3.  The record reflects that the Veteran was a machinist mate in service, which the VA concedes has a high probability of asbestos exposure.  Considering this, a medical examination is necessary before the Board can adjudicate the claim.  

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Because there was no examination and medical opinion obtained in this case, a remand is warranted to determine whether the Veteran's has residual of asbestos exposure that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to develop the Veteran's claim and obtain all pertinent medical records identified by the Veteran.  All efforts to obtain the Veteran's medical records, as well as any negative responses to the request, should be documented in the claims file. 

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has residuals of asbestos exposure, and if he has such condition, its nature and etiology. 

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Does the Veteran have a condition caused by asbestos exposure?

If so, is the Veteran's condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner's opinion must address the Veteran's lay statements, as well as his service treatment records and his post-service medical records.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




